 MIRAGE CASINO-HOTEL 529MGM Mirage d/b/a The Mirage Casino-Hotel and Southern California-Nevada Regional Council of Carpenters, affiliated with United Brother-hood of Carpenters and Joiners of America, AFLŒCIO, CLC.  Case 28ŒRCŒ5871 November 20, 2002 DECISION ON REVIEW AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On January 4, 2001, the Regional Director for Region 28 of the National Labor Relations Board issued a Deci-sion and Order in this proceeding.  The Regional Direc-tor found that the petitioned-for combined unit of carpen-ters and upholsterers and the alternative separate units of carpenters and upholsterers were inappropriate for bargaining.  The Regional Director concluded that the two groups (1) did not constitute functionally distinct groups with common interests separate and apart from the Employer™s other engineering employees and (2) did not represent a traditional craft unit entitled to separate representation.  The Regional Director further concluded that the smallest appropriate unit containing the peti-tioned-for employees was the 210 employee engineering department.  Because the Petitioner did not wish to rep-resent the employees in an overall engineering depart-ment unit, the Regional Director dismissed the petition. Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely request for review contend-ing that the petitioned-for carpenters and upholsterers were craft employees and that the Regional Director erred in not allowing their separate representation as a traditional craft unit.  The Employer filed an opposition to the Petitioner™s request for review.  On February 7, 2001, the Board granted the Petitioner™s request for re-view. Having carefully considered the entire record, we find, contrary to the Regional Director, that the petitioned-for combined unit of carpenters and upholsterers is an ap-propriate unit for bargaining. I.  FACTS The Employer, a division of MGM-Mirage, Inc., oper-ates the Mirage Hotel and Casino located on the ﬁstripﬂ in Las Vegas, Nevada.  The Employer™s sister facilities located on the Las Vegas strip include Treasure Island Casino-Hotel, Bellagio, MGM-Grand, New York-New York, and Golden Nugget.  In addition to these hotels, the Employer™s parent company operates three properties in Primm, Nevada, and the Golden-Nugget-Laughlin, located in Laughlin, Nevada.  The Employer maintains a work force of approximately 6200 employees, of whom approximately 210 work in the engineering department.  The engineering department is broken into 16 ﬁcrews,ﬂ including a carpentry crew and an upholstery crew.1  Of these 210 engineering employees, 18 are carpenters and 5 are upholsterers. The Employer™s engineering department operates 24 hours a day, 7 days a week over three shiftsŠday shift (7 a.m. to 3 p.m.), swing shift (3 to 11 p.m.), and night shift (11 p.m. to 7 a.m.).  Except for a single carpenter regu-larly scheduled to work the night shift, all of the carpen-ters and upholsterers work the day shift.  Likewise, all laborers work the day shift, with the exception of one laborer assigned to the night shift.  All painters work the day shift, except one assigned to the swing shift and two assigned to the night shift.  The mechanical crew, which is the largest crew, is scheduled on all three shifts with 84 mechanics on the day shift, 19 mechanics on the swing shift, and 19 mechanics on the night shift. With the exception of the laborers, each crew has its own shop containing necessary tools, equipment, and lockers.  The majority of these shops, including the car-pentry shop, are located along a single hallway on the first floor of the Employer™s facility.  In addition to these main shops, some of the crews, including the carpentry crew, have a small satellite office in the hotel™s room tower.  The carpenters™ tower shop is used by the ﬁtower carpenterﬂ assigned to routine maintenance work in the hotel™s guest rooms.  The tower carpenter reports to the main shop in the morning to receive any work orders from the crew leader and is then reachable via a two-way radio throughout the day when needed.2A.  Carpenters™ and Upholsterers™ Duties Carpenters at the Mirage engage in a wide variety of traditional carpentry work.  The carpenters make and repair furniture used in the hotel, including conference tables, desks, wall cabinets, armoires, television cabinets, and chairs.  This work may include repair work on ex-pensive, one-of-a-kind furniture requiring the carpenter to make molds, pour castings, do lathe and spindle work, and replicate carvings.  The carpenters also work on countertops and repair and hang guest room doors.  Ad-ditionally, they frame walls, conduct demolition work in                                                            1 The other crews are: tram, fabrication, mechanical or engineering, electrical, casino, hotel, pools/plumbing, kitchen, garden, special ser-vices, paint, locksmith, and senior watch. 2 In addition to the tower carpenter, the carpentry shop has three other radiosŠone assigned to the carpentry crew leader, one to the foreman, and one to another carpenter working out of the main carpen-try shop.  Unlike the carpenters, the engineering crew all carry radios and receive many of their assignments over the radio directly from dispatch. 338 NLRB No. 64  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530conjunction with room rem
odeling operations, and hang 
and repair drywall. 
Aside from the carpenters™ specialty hand tools, which 
the carpenters must provide themselves, the Employer 
supplies the carpenters with a
ll necessary tools.  Located 
in the carpentry shop is a host of traditional carpentry 
tools, including joiners, industrial shapers, band saws, 

lathes, chop saws, compound miter saws, skill saws, 
routers, nailers, glue guns, drills, edge banding machines, 
carving tools, and planers.  The carpentry shop also con-
tains raw materials such as hard woods, exotic woods, 
formica, laminates, plastics, plexiglas, corian, sign mate-
rials, plywoods, and particle boards. 
Generally, the Employer assigns work in the engineer-
ing department along craft or crew lines.  Accordingly, 

carpenters are called on to perform carpentry-related 
work; plumbers, plumbing-related work; etc.  However, 
there have been situations in which carpenters have per-

formed noncarpentry work incidental to their normal 
duties.  Carpenter Dave Cuddie testified that he has in-
stalled sinks in counters on which he was working, but 
noted that the plumbers would actually connect the sinks 
to the pipes.  Carpenter Ed 
Fieger stated that he has ﬁpulledﬂ sinks on five or si
x occasions while working on counters and has pushed aside conduit while working on 

walls.  Carpenters are also responsible for cutting and 
installing the glass for wooden picture frames they make 
and repair throughout the f
acility.  Additionally, carpen-ters perform demolition work and one carpenter testified 
that he has ﬁripped outﬂ bathrooms.
3  Finally, aside from 
these specific instances, Ni
ght Shift Supervisor An-
tonello Leone testified that he has occasionally witnessed 
carpenters doing noncarpentry work, but could give no 
specifics as to who was doing what type of work. 
Likewise, there have been instances where non-
carpenters have performed low skilled carpentry work 
when necessary.  For instance, the Employer™s fabrica-
tion crew builds wooden platforms and barricades and 
repairs wooden gates, fences, and doors in connection 
with the Employer™s wildlife exhibit.  Also, the casino 
crew routinely performs low-level carpentry work, 

mostly involving repairs during the night shift.
4                                                          
                                                                                             
3 There is some dispute regardi
ng whether this demolition work is 
carpentry work or traditional labor
er work.  The Petitioner™s business agent testified that carpenters generally do demolition work where that 
work has larger, structural implicati
ons for the building.  The record is 
unclear as to which category this demolition work occupies. 
4 These include repairs to wooden corners, hinges, pictures, mirrors, 
access panels (hinge and locking mech
anism), door sweeps, draw slides 
on cash drawers, and minor repairs to tables and chairs.  In addition to 
this work, Night-Shift Supervisor An
tonello Leone testified that when 
he was a casino engineer, he once re
paired a 6-inch hole in a wall, 
which required him to install two me
tal studs and cut and install a new 
Upholsterers at the Mirage principally reupholster fur-
niture.  They also hang draperies in meeting rooms.  In 
addition, they change layouts on gaming tables and re-
pair awnings. 
B.  Supervision 
The engineering department has three levels of super-
vision.  It is headed by the director of engineering, Wil-

liam Ham.  Director Ham is the ultimate decisionmaker 
regarding employee hiring, firing, counseling, and disci-
pline, and is responsible for the general oversight of the 

entire department. 
Reporting to the director are four assistant chief engi-
neers, each responsible for diffe
rent sections of the engi-neering department.
5  These groupings of the various 
shops under the assistant chiefs are not functionally 
based.6  The assistant chiefs supervise the crew leaders 
below them.  They also approve all overtime and leave 
requests, recommend employee discipline to Director 
Ham, sit in on employee interviews, and aid in develop-
ing hiring recommendations for Director Ham. 
Finally, under the assistant chiefs are various crew 
leaders responsible for each 
of the crews.  There are separate crew leaders for each of the 16 or so crews mak-
ing up the engineering department, including the carpen-
try and upholstery crews.  At the hearing, the parties 
stipulated that these crew leaders are statutory supervi-sors because they have the 
authority to use independent discretion in directing and supervising the work of the 

employees under them.  However, the crew leaders do 
not have the authority to hire, fire, discipline, set wages, 
or grant overtime.
7  The crew leaders distribute work requests, monitor work reports, do quality control, tour 
areas, maintain work stations, order parts, and interact 
with administrative staff.  There was testimony that the 
crew leaders are responsible for drafting and delivering 
employee evaluations, although these evaluations have 
not been conducted for years. 
 piece of drywall.  He also testifie
d that on one occasion a casino engi-neer sanded a corian countertop to remove graffiti.  He further testified 
that 35 percent of the work of a casino engineer and of a night-shift 
supervisor would be classified as car
pentry work and that he routinely 
uses tools in the carpentry shop during the night shift. 
5 In addition to the four assistant chief engineers, Director Ham su-
pervises the horticulture director, the project coordinator, the training 
manager, and the office coordinator. 
6 For example, carpentry is grouped with the tram, fabrication, me-
chanical, and electrical crews; and upholstery is grouped with the ca-

sino, hotel, pools and plumbi
ng, and laborer crews. 
7 The crew leaders do, however, decide who gets overtime hours 
once the overtime expenditure is approved.  Additionally, they inter-

view new hires and, together with 
the assistant chief, make a recom-
mendation to Director Ham whether th
e person should be hired or not.  
Director Ham, in turn, reinterviews
 the candidate and makes the final 
hiring decision. 
 MIRAGE CASINO-HOTEL 531Apart from the general supervisory structure, all em-
ployees working the night shift are under common su-
pervision.  The night crew generally consists of one car-
penter, two painters, two plumbers, and one engineer, all 
under the supervision of the night-shift supervisor. 
C.  Wages, Benefits, and Other Terms and Conditions of Employment 
All engineering department employees are subject to 
the same terms and conditions of employment.  They are 

all subject to the same employment policies contained in 
the common employee handbook.  They are all eligible 
to participate in the same pension, health, and welfare 
benefit plans, as are all the Employer™s employees.  All 
engineering employees have common holidays and are 
entitled to the same vacation benefits.
8  All engineering 
employees are also subject to a 90-day probationary pe-
riod, work a standard 40-hour week, and punch in and 
out on the same three timeclocks.
9  All Mirage employ-
ees take their breaks in a common area called the ﬁstrip 
joint.ﬂ  Additionally, the majority of the shops, including 

the carpentry and upholstery shops, are located along the 
same hallway on the facility™s main level.  Finally, all 
engineering department employees share a common 
safety officer. 
While all engineering employees are required to wear 
a uniform, their uniforms are di
fferent colors.  The paint-
ers wear white uniforms, the carpenters wear light brown 
uniforms, and the rest of the engineering department em-
ployees wear blue uniforms.
10  Additionally, the various 
crews earn different wages.  
For instance, carpenters earn 
$22.53 an hour; engineers earn $23.08 an hour; laborers 
earn $12.88 an hour; painters earn $21.85 an hour; pool 
employees earn $11.05 an hour; and sign employees earn 
$14.01 an hour. D.  Training 
The Employer does not run an apprentice program for 
either its carpenters or its upholsterers.
11  However, the Employer operates ﬁjuniorﬂ programs for other crews, 
which essentially are apprenticeship programs.  Making 
                                                          
                                                           
8 At some point in the past, the carpenters were only eligible for 1 
week of vacation while the rest of th
e department was eligible for 2.  
After the Mirage was purchased by
 MGM, this distinction between carpenters and the other engineers 
ended and all engineering depart-
ment employees currently receive identical vacation benefits. 
9 These timeclocks are monitored by
 the various crew leaders on a rotating basis. 
10 The carpenters™ uniform was alte
red at the carpenters™ request.  
Assistant Chief Jimmy Canaris testif
ied that the carpenters complained 
that the Employer™s standard blue
 engineering department uniforms 
looked too dirty because of the saw dust.  Per their request, their uni-
form color was changed to brown to better hide the dust. 
11  The Employer™s ﬁjunior carpenterﬂ program, essentially an ap-
prenticeship program, ended sometime in 1992. 
up for the lack of a formal training program, the Em-
ployer seeks only experienced employees and generally 
requires between 2 to 4 years of relevant experience for 
all engineering department employees, including carpen-
ters and upholsterers.  The Employer does not provide or 
require any ongoing skills training.  Finally, aside from 
the tram crew, the Employer does not require its engi-
neering department employees to be certified. 
The engineering department employees attend between 
8 to 10 training sessions a year.  These training sessions 
cover such topics as OSHA 
standards, ﬁzero tolerance,ﬂ and customer service.  Employees from different shops 

attend these sessions together.  There is always a mix of 
crews in the training classes so as to not remove an entire 
department from service for training.  In addition, the 
engineering department has a common safety committee, 
with a representative from each crew. 
E.  Interchange 
The Employer presented documentary evidence detail-
ing instances of transfers be
tween the carpentry crew and various other crews and departments.  During the 7-year 
span of the Employer™s evidence,
12 14 transfers involving 
the carpentry departme
nt have taken place.13  Of these 14, all but one was permanent.
14F.  Contact with Other Employees Aside from the examples described above, carpenters 
have contact with other employees during working time.  
First, the carpenter on the night shift works on a ﬁmixed 
crewﬂ with plumbers, painters, and an engineer, all under 
the common supervision of the night-shift supervisor.  

These employees work together to renovate public rest-
rooms and other common areas, and to respond to needed 
repairs throughout the night.  This shift is scheduled 
regularly Monday through Friday.  Second, the Employer 
regularly schedules other mixed crews throughout the 
year to perform renovation work in the hotel tower.  
These crews operate for ﬁmuch 
of the year.ﬂ  Third, wit-
 12 The Employer stated that this 
list represents only a portion of the 
transfers involving the carpentry shop.  The Employer does not main-
tain a searchable computer system to
 track transfers.  Instead, the re-
cords were produced by a manual search of some portion of the Em-
ployer™s personnel files and in the time that the documents were re-
quested ﬁit would have been impossi
ble to go through them all.ﬂ  How-
ever, there is no indication what per
centage of the files were actually searched. 13 These instances of interchange included a bar porter, a pool spe-
cialist, a temporary engineer, a
nd a security department employee 
transferring to the carpentry crew 
and carpenters transferring to engi-
neering crew positions, a crew leader position, and a project foreman 
position. 
14 Cecil Hardin transferred from the carpentry crew in January 1997 
to join the engineering crew, only to return to the carpentry crew in April 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532nesses for the Petitioner testified that noncarpenters often 
enter the carpentry shop to either obtain scrap wood or to 
use some of the tools in the carpentry shop.
15G.  History of Bargaining 
There is no bargaining history at the Employer™s site; 
and no other union is seeking to represent the petitioned-
for employees in a larger unit.  Helen Kramer, the Em-
ployer™s vice president for human resources, testified 
regarding the union representation in the Mirage™s local 
sister properties.  Three of the Employer™s related proper-
ties have unionized engineering departments; two, MGM 
Grand and New York, New York, have wall-to-wall units 
represented by the Operating Engineers, while one, the 
Golden Nugget, has a separate unit of carpenters repre-
sented by the Petitioner. 
William Harris, the Petitioner™s business representa-
tive, testified regarding contracts that the Petitioner has 

with other local casino-hotels.  The Petitioner represents 
various carpenter-related units at 22 hotels in the Las Vegas area.16  Of those 22, 10 are carpenter/upholsterer 
units, 8 are carpenter only units,
17 3 are carpen-
ter/upholsterer/locksmith units,
18 and 1 is a carpen-
ter/locksmith unit.  According to Harris, none of these 
units was recognized pursuant to a Board certification.  
Rather, they were all voluntarily recognized. 
II.  ANALYSIS The Board has long held that a ﬁcraft unitﬂ consists of 
a distinct and homogeneous group of skilled journeymen 
craftsmen who, together with
 helpers or apprentices, are 
primarily engaged in the performance of tasks which are 
not performed by other employees and which require the 
use of substantial craft skills and specialized tools and 
equipment.  
Burns & Roe Services Corp.
, 313 NLRB 
1307, 1308 (1994).  In determining whether a petitioned-
for craft unit is appropriate the Board examines (1) 
whether the employees take part in a formal training or 
apprenticeship program; (2) whether the work is func-
tionally integrated with the work of the excluded em-
ployees; (3) whether the duties of the petitioned-for em-
ployees overlap with the duties of the excluded employ-
                                                          
                                                           
15 There is some dispute over whether these visits are done with the 
Employer™s permission.  However, no one
 disputes that they do, in fact, 
occur. 16 The hotels represented by the 
Petitioner are Mandalay Bay, Luxor, 
Excaliber, Tropicana, Paris, Bally™s, Caesar™s, Flamingo, Harrah™s, 
New Frontier, Desert Inn, Stardust, Riviera, Sahara, Las Vegas Hilton, 
Union Plaza, Golden Nugget, Four Queens, Fitzgerald™s, El Cortez, Showboat, and Circus Circus. 
17 In any hotel where the Petitione
r does not represent upholsterers it is either because the hotel does not have an upholstery shop or has a 
shop but does not have any employees assigned to work in it. 
18 One of these three, the Desert Inn,
 is in the process of closing and 
there is currently only one carpenter remaining on site. 
ees; (4) whether the employer
 assigns work according to need rather than on craft or jurisdictional lines; (5) and 
whether the petitioned-for employees share common 
interests with other employees.  Id.  However, in non-
construction industry cases, the Board has not limited its 
inquiry solely to these factors.  Instead, the Board will ﬁdetermine the appropriateness of the craft unit sought in 
light of all factors pres
ent in the case.ﬂ  See 
E. I. du Pont 
& Co.
, 162 NLRB 413, 417 (1966). 
This analysis comports with the Board™s longstanding 
policy of applying a traditional community-of-interest 
test to determine the appropriateness of units in the hotel 
industry.  See 
77 Operating Co.
, 160 NLRB 927 (1966), 
enfd. 387 F.2d 646 (4th Cir. 1967); 
Westin Hotel
, 277 NLRB 1506 (1986); 
Omni International Hotel
, 283 NLRB 475 (1987); 
RB Associates, Inc., 324 NLRB 874, 
877 (1997).  Accordingly, in addition to the craft unit factors listed above, the Board will also inquire into (1) differences in the type of work and skills of the employ-
ees, (2) functional integration of operations, (3) bargain-
ing history, (4) differences in wages and employment 
benefits, (5) extent of interchange and contact between 
the petitioned-for employees and the excluded employ-
ees, and (6) extent of common management and supervi-
sion.  See 
Skyline Distributing
, 319 NLRB 270, 277 
(1995). Applying these factors here, we find that the carpenters 
sought by the Petitioner possess and exercise the skills of 
craft carpenters and enjoy a separate community of inter-
est from the other engineering employees.  Additionally, 
consistent with the area practice, we find that the uphol-
sterers are properly included in the unit.  Contrary to our 
dissenting colleague, we are not convinced that either the 
integrated nature of the Employer™s operation or the in-
stances of unskilled carpentry work being performed by 
noncarpenters negate the craft 
status of the carpenters so as to require that they be included in a larger engineering 

department unit. 
First, we find, and our dissenting colleague does not 
disagree, that the petitioned-for employees are skilled 
journeymen craftsmen.  The Employer requires carpen-
ters to have at least 2 to 5 years of carpentry experience 
before being hired.  An official of the Employer testified 
that this experience requirement was equivalent to jour-
neymen status.  Moreover, the carpenters are paid at a 
skilled labor level and substantially more than unskilled 
employees such as sign makers ($14.10), laborers 
($12.85), and pool specialists ($11.05).
19  These pay rates, along with the experience requirement, strongly 
 19 Carpenters earn $22.53, well within the range earned by other 
skilled members of the Employer™s engineering department. 
 MIRAGE CASINO-HOTEL 533support our finding that the Employer seeks and hires 
carpenters with journeymen carpentry skills.  Moreover, 
the absence of a formal apprenticeship program does not 
negate this finding where the carpenters are hired with 
significant experience.  See Wal-Mart Stores, 328 NLRB 
904, 907 (1999) (ﬁThat the Employer does not have a 

meatcutter apprenticeship program or other formal train-

ing in meatcutting is of little relevance here, as the meat-
cutters had prior experience when hired.ﬂ); 
Anheuser-Busch, Inc., 170 NLRB 46 (1968) (finding craft status in 
absence of formal training 
program where electricians 
were hired with 3 to 4 years of experience). 
Further, the employees on the carpentry crew have 
craft identity.  The Employer assigns all work requiring 
more than the most basic of skills along craft lines.  Vir-
tually all of the carpentry work at the Mirage is per-
formed by the carpentry cr
ew.  While there are some 
examples of noncarpenters performing carpentry-like 
work, these are limited to low-skilled work, such as 
tightening screws on a chair or fixing a drawer slide.  
Additionally, where the carpenters perform work that is 
not traditional carpentry work, it is closely related to 
their carpentry work.  Thus, while the carpenters may 
occasionally pull a sink or move conduit in connection 
with carpentry repairs, they do not perform work totally 
unrelated to carpentry work such as pool cleaning or 
electrical work. The Employer™s carpenters and upholsterers are on 
separate crews with their own 
supervisors.  Each crew is 
supervised by a crew leader who assigns work, monitors 

work reports, ensures quality control, assigns approved 
overtime shifts, recommends discipline and hiring and 
performs various administrative tasks with respect to 
their crews.  While the Employer and our dissenting col-
league argue that the carpenters and upholsterers are not 
separately supervised, the Employer stipulated that the 
crew leaders are statutory supervisors.  Based on both 
this stipulation and the crew leaders™ duties, we find that 
the carpenters and upholsterers are separately supervised.  
See Super K Mart Center
, 323 NLRB 582 (1997), enfd. 
174 F.3d 834 (7th Cir. 1999).
20The carpenters are also highly skilled and they perform 
nearly all of the Employer™s high-skilled carpentry work.  
While other employees such as the casino engineers may 
                                                          
 20 Our dissenting colleague also notes that 1 of the 17 carpenters is 
commonly supervised by the night-shi
ft supervisor.  We do not view 
that fact as significant, involving only 1 of the 17 carpenters.  Clearly, 
nearly all of the carpenters are under the direct supervision of the crew 
leader.  In any event, that the night carpenter may be under common 
supervision with other employees is 
but one factor to be considered, 
and it is outweighed here by all 
other relevant factors.  Cf. 
Ore-Ida
 Foods
, 313 NLRB 1016, 1019 fn. 3 (1994), enfd. 66 F.3d 328 (7th Cir. 
1995). 
perform low-skilled repair work, whenever that repair 
work is beyond the simple tightening of a screw, it is 
saved for the carpenters to repair during the day shift.  
That there is some overlap in lesser-skilled duties does 
not destroy the appropriateness of a separate carpenters 
unit.  See 
Schaus Roofing & Mechani
cal Contractors, Inc., 323 NLRB 781 (1997) (ﬁThough some employees 
performed unskilled work in other trades, the overlap-

ping of duties in the lesser-skilled aspects of a trade does 
not preclude a craft unit.ﬂ); Burns & Roe Services Corp.
, supra at 1307 (ﬁThus, despite some overlap of job func-
tions, it appears that the majority of the nonelectrical 
employees do not have the expertise to perform the more 
complicated electrical work, 
and do not on a regular or 
routine basis perform work co
mparable to that performed 
by the electrical employees.ﬂ); 
E. I. du Pont & Co.
, supra at 413 (finding appropriate a craft unit of electricians 
despite some overlap of functions requiring lesser exper-
tise).  Even when the Employer assembles mixed crews 
on the night shift or during the year to refurbish its hotel 
rooms, each member of the crew performs only the work 
associated with their traditional craftŠcarpentry, plumb-
ing, painting, etc.  
Burns & Roe Services Corp.
, supra at 1308 (ﬁOn occasion, when a particular job requires a mix 
of skills, the Employer may assemble a team of employ-
ees; however, even in those s
ituations, electricians prin-cipally work on the electrical systems while nonelectrical 
employees work on the mechanical systems.ﬂ). 
The carpenters™ skill is also reflected in the machinery 
they employ in their workshop.  The Employer provides 

nearly every piece of carpentry equipment imaginable.  
While other employees may occasionally enter the car-
pentry shop to pick up scrap wood or other simple tools, 
there is no evidence that employees other than the car-penters use the skilled machin
ery located in the shop.  
Their skill is also reflected in the fact that their wages are 

near the top of the Employer™s engineering department 
pay scale.  The carpenters earn nearly $10 an hour more 
than their unskilled coworkers on the laborer, sign 
maker, and pool specialist crews. 
The differences in skills are also seen in the limited na-
ture of the interchange between the crews.  With the pos-
sible exception of one individual, the record is devoid of 
evidence of temporary interc
hange between the carpentry 
crew and the rest of the department.  Between 1992 and 
1999 there were only 13 instances of permanent transfers 
involving the carpentry crew.  Moreover, there were no 
transfers, temporary or permanent, during the 17 months 
preceding the hearing.  Evid
ence of 14 transfers over a 10-year span is insignificant.  See Hilton Hotel Corp.
, 287 NLRB 359, 360 (1987).  These are simply not ﬁthe 
type of periodic temporary transfers or lateral, two-way 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534transfers between departments that may suggest blurred 
departmental lines and a truly fluid work force with 
roughly comparable skills.ﬂ  
Id.  And, while the Em-
ployer argues that this evidence represents only a portion of the transfers involving the carpentry crew, it provides 

no evidence as to what percentage of the actual transfer rate this evidence represents.  Moreover, the Board has 
historically accorded perman
ent transfers less weight than temporary interchange in assessing the community 
of interest shared by two groups of employees.  
Ore-Ida Foods, Inc., supra at 1021 fn. 4. 
Various other facts set the carpenters apart from the 
other employees in the engineering department.  The 
carpenters wear a distinct brown uniform while other 
employees wear either blue or white.  This distinct uni-
form was provided at the request of the carpenters, who 
indicated to the Employer th
at their work environment 
necessitated a uniform change.  Moreover, the method by 
which carpenters receive their assignments is different 
from that of most other members of the engineering de-

partment.  Engineering crew members, who make up 
nearly half of the engineering department, all carry two-
way radios and receive the vast majority of their assign-
ments directly from dispatch over the radio.  However, 

only one carpenter beside the crew leader and tower car-
penter carries a radio, and 
the carpenters receive their assignments almost exclusivel
y from their crew leader on 
written work orders.  Additionally, unlike the engineer-

ing crew, which works all three shifts in significant num-
bers, all of the carpenters, w
ith the exception of the lone 
night carpenter, work exclusively on the day shift.  While 
the carpenters share terms and conditions of employment 
such as vacation, leave, and benefit programs with other 
employees, these policies are common to all of the Em-
ployer™s employees, not just those employees in the en-
gineering department.
 Finally, contrary to our dissenting colleague™s position, 
the area practice here strongly supports a separate car-

penter and upholsterer unit.  In the Las Vegas area, the 
Petitioner represents carpenters in separate craft units at 
22 large hotel-casinos similar to the Mirage.
21  In fact, 
the Petitioner represents a separate carpenters unit at the 
Employer™s sister property, the Golden Nugget.  Our 
dissenting colleague argues that these 22 hotels cannot 
create a compelling area practi
ce because they represent only a small percentage of the hotels in the Las Vegas 

area.  However, these 22 prope
rties certainly represent a 
substantial percentage of 
comparable area employersŠ
that is, large casino-hotels located on the ﬁLas Vegas                                                           
                                                           
21  In these 22 hotels, the carpenter
s are either in their own unit or represented in carpenter-upholsterer, carpenter-locksmith, or carpenter-
upholsterer-locksmith units. 
Strip.ﬂ  Furthermore, the reco
rd is largely silent regard-
ing area practice at the rema
ining large casino-hotels and 
the Petitioner™s evidence regarding area practice there-
fore stands unchallenged. 
Our dissenting colleague accuses us of breaking new 
ground and departing from pr
ecedent by finding the peti-tioned-for unit appropriate.  He is mistaken.  We rely on 

longstanding precedent that allows, in certain limited 
circumstances, the creation of
 a craft unit from an overall 
maintenance department.  See 
Burns & Roe
, 313 NLRB 
at 1307; 
E. I. du Pont & Co.
, 162 NLRB at 413; 
Fremont 
Hotel, 
168 NLRB 115 (1967) (finding petitioned-for unit of slot machine mechanics an
 appropriate craft unit).  
Given the size of this Employer™s engineering depart-
ment, the journeymen status of the carpenters, the sepa-
rate supervision, the assignment of work along craft 
lines, the lack of material overlap and interchange, and 
the significant area practice, we find that this case pre-sents such limited circumstances.  We see no reason why 
our decision today, limited to 
these particular facts, will 
lead to an explosion of small craft units at this or any 
other hotel, as feared by our dissenting colleague. 
Accordingly, based on the above, including the ab-
sence of bargaining history on a more comprehensive 

basis, the area practice of separate carpenter-upholsterers 
units, the separate craft identity, the separate functions, 
skills, and supervision, and the absence of significant 

overlap in duties or interchange, we find that the peti-
tioned-for unit of carpenters and upholsterers is an ap-
propriate unit for collective bargaining.  We therefore 
remand this case to the Regional Director for further 
processing in accordance with this decision.  MEMBER COWEN, dissenting. 
Today my colleagues take the unprecedented step of 
lopping off a unit of 23 carpenters and upholsterers from 
a hotel engineering department consisting of 210 em-
ployees.  In so doing, they take the first step towards 
dissecting this engineering department or similar depart-
ments at other hotels into an infinite number of miniature 
units.  The same logic applied by the majority to justify 

its conclusion would also lend support for separate units 
of the Employer™s engineers, painters, plumbers, labor-
ers, or any other subdivision of its engineering depart-
ment.  Instead of dismembering the Employer™s engi-
neering department, I would adopt the Regional Direc-
tor™s thoughtful decision findi
ng the petitioned-for unit, and the proposed alternative units, inappropriate for bar-
gaining.
1  While I agree with my colleagues™ recita-
 1 Under no view of the facts is a separate unit of upholsterers appro-
priate as the record fails to support 
the conclusion that they constitute a 
 MIRAGE CASINO-HOTEL 535tion of the facts, I would find that the record strongly 
favors an overall engineering department unit, and not a 
separate craft unit. 
Both the Petitioner and my colleagues fail to cite a 
single case in which the Board has found a separate craft 

unit of carpenters to constitute an appropriate unit in a 
hotel setting.  In fact, the 
only case in which the Board has found appropriate a separate craft unit as a subdivi-
sion of an overall hotel maintenance department is 
plainly distinguishable. 
In Fremont Hotel, Inc.
, 168 NLRB 115 (1967), the 
Board found a petitioned-for unit of slot machine me-

chanics appropriate.  In finding the unit appropriate, the 
Board relied on the fact that (1) the employer ran a four-
year slot mechanic training 
program; (2) the slot mechan-
ics did not interchange jobs with other employees; (3) the 
repair of the slot machines was the 
sole responsibility of the slot mechanics; (4) the sl
ot mechanics™ separate su-
pervisors could hire and fire, 
and were the sole judges of 
the slot mechanic raises; (5) the slot mechanics had a 
distinct uniform; (6) the slot mechanics were the highest 
paid employees in the casino;
 and (7) the slot mechanics 
were the only unrepresented employees in the mainte-

nance department.  Based on these facts, the Board con-
cluded that the slot mechanics constituted a separate craft 
unit.  Unlike in 
Fremont Hotel
, here it is undisputed that 
(1) the Employer does not operate a formal or informal 
training or apprenticeship program, (2) the carpenters do 
in fact interchange jobs with other employees, (3) the 
carpenters are not the only employees who perform car-

pentry work, (4) the carpenter
s are not even the highest paid employees in the engineering department, much less 

the entire hotel, and (5) none of the Employer™s engineer-
ing department employees are organized. 
Not only has the Board failed to find other classifica-
tions at hotels to be appropriate craft units, it has in three 

subsequent cases distinguished 
Fremont Hotel
 and de-
clined to find other units of
 slot machine mechanics ap-
propriate craft units.  See 
Nevada Club
, 178 NLRB 81 
(1969); 
Aladdin Hotel
, 179 NLRB 362 (1969); 
Hotel 
Tropicana,
 176 NLRB 375 (1969).  Accordingly, 
Fre-mont Hotel
 represents a narrow exception where the 
Board found a subset of a hotel maintenance department 
to constitute an appropriate separate unit.  Given the pau-
city of similarities between the present case and 
Fremont 
Hotel, it simply does not apply.  And, even using the 
craft unit cases involving production facilities relied on 

by both the Petitioner and the majority, I would still find, 
                                                                                            
 craft unit of skilled workers.  Indeed, the record is virtually devoid of 
facts on the upholsterers. 
as explained below, that a separate unit of carpenters and 

upholsterers is not appropriate. 
A.  Overlapping Duties 
Despite my colleagues™ insi
stence to the contrary, the record reflects significant overlap in duties between car-penters and other excluded employees.  First, it is undis-
puted that the Employer™s fa
brication crew performs tra-
ditional carpentry work when building wooden plat-
forms, repairing wooden gates, and building wooden 
barricades.  Second, there is clear testimony that the ca-

sino engineers perform carpentry work when needed.  
Night-Shift Supervisor Antonello Leone testified that the 
casino engineers routinely make small repairs to doors, 
chairs, and furniture.  They also repair the drawer slides 
on gaming table cash drawers when needed, including 
drilling new holes for the slide.  Leone also testified that 
he has both performed and obs
erved other engineers per-
form carpentry work, including fixing drawers, repairing 
stall and entry doors, tables, and chairs.  Leone also testi-
fied that he once witnessed casino engineers sanding a 
countertop and that he repaired a large hole in drywall, 
requiring the installation of new metal studs.  This work 
generally occurred either at night when the on-duty car-
penter was busy or not at work that night or during the 
weekend when no carpenter was scheduled. 
My colleagues argue that su
ch isolated instances of other employees performing lower-skilled duties do not 

constitute material overlap of duties.  In doing so, they 
mistakenly rely on the 
Board™s decisions in 
Burns & Roe 
Services Corp., 313 NLRB 1307 (1994); 
E. I. du Pont & 
Co.
, 162 NLRB 413 (1966); and 
Schaus Roofing & Me-
chanical Contractors, Inc.
, 323 NLRB 781 (1997).  In 
both 
Burns & Roe
 and E. I. du Pont & Co.
, the Board relied on the fact that the performance of lower-skilled 
work by other employees was infrequent and not routine.  
See Burns & Roe
, 313 NLRB at 1309 (relying in part on 
ﬁthe lack of evidence establishing that nonelectrical em-

ployees regularly or routinely perform similar work to 

that performed by electrical
 department employeesﬂ); 
E. I. du Pont & Co.
, 162 NLRB at 418 (noting that ﬁal-
though other employee classifications, such as instru-

ment mechanics and oilers, perform some of the less 
skilled functions of electricians, they do so infre-
quentlyﬂ).  And, in 
Schaus Roofing & Mechanical Con-
tractors, Inc.
, supra at 784, the Board adopted the Re-
gional Director™s finding that a pipe fitter who spent over 

a quarter of his time doing sheet metal work (only some 
of which was skilled), was appropriately included in a 
sheet metal craft unit. 
Here, the record is clear th
at other employees perform 
carpentry work on a routine and regular basis.  That this 

work is not of the highest level is of no moment.  Leone 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536testified that as a casino engineer he spent approximately 
35 percent of his time doing carpentry work.  Also, the 
fabrication crew performs carpentry work as part of their 
duties.  Just as important, the record shows that carpen-
ters have performed noncarpentry work at times.  The 
Petitioner™s own witnesses testified that they at times 
either pulled or installed sinks while working on counter-

tops and that they have moved electrical conduit while 
working on walls.  Finally, the carpenters, as part of their 
normal duties, are responsible for cutting glass for pic-
ture framesŠwork not generally associated with carpen-
try.  Thus, it is clear that the carpenters do not solely per-
form carpentry work. 
B.  Common Supervision 
The majority places great em
phasis on the fact that the 
parties stipulated that the cr
ew leaders are statutory su-pervisors under Section 2(11) of the Act.  My colleagues 

elevate form over substance.  The stipulation was limited 
to the crew leaders™ use of independent discretion in as-
signing work to the carpenters.  While this may be suffi-
cient to exclude the crew leaders from the unit under 

Section 2(11) of the Act, it is not necessarily enough to 
find that the carpenters and upholsterers have a commu-
nity of interest separate and apart from the rest of the 
engineering department.  That is, the simple fact of dif-
ferent supervision does not 
mandate excluding separately 
supervised employees.  See, e.g., 
Hotel Services Group
, 328 NLRB 116, 117 (1999) (separate unit of licensed 

massage therapists at hotel resort and spa not appropriate 
despite separate supervision ﬁin some respectsﬂ). 
Here, it is clear that the crew leaders™ primary author-
ity with respect to the daily operation of their depart-
ments is to assign work orders received from others and 
to ensure their completion.  All other supervisory func-
tions are vested in Director William Ham or the assistant 
chiefs.  Director Ham testified that he makes all final 
decisions with respect to hiring, firing, discipline, and 
department policy.  Many of these functions are made in 
consultation with the assistant chiefs, not the crew lead-
ers.  The rest of the daily operational duties are carried 
out by the assistant chiefs.  
The assistant chiefs are re-sponsible for approving overtime requests, leave re-
quests, vacation requests, and recommending employee 
discipline or counseling to Director Ham.  The Peti-
tioner™s own witnesses confirmed that they go to the as-
sistant chief to get leave approved.  Accordingly, at a 
minimum, the true loci of supervisory authority are the 
assistant chiefs, who are responsible for the supervision 
of many individual crews.
2  Common supervision on the 
                                                          
                                                                                             
2 Aside from carpentry, Assistant Chief Lyons is responsible for the 
tram, fabrication, mechanical, and electrical crews.  Assistant Chief 
night shift is even clearer
 where, each night, under the common direction and supervision of Night-Shift Super-

visor Leone, one carpenter, two engineers, two plumbers, 
and a painter work on a prev
entative maintenance team. 
Despite the Petitioner™s argument to the contrary, the 
fact that the assistant chiefs and Director Ham have ac-
tual, first line supervisory responsibilities over the car-
penters, upholsterers, and the rest of the engineering de-
partment leads to the conclusion that separate supervi-
sion is not an overriding factor requiring a separate car-
pentry unit. 
C.  Interchange and Interaction 
1.  Permanent interchange 
Unlike my colleagues, I would find significant evi-
dence of permanent interchange between the carpenters 
and other crews.  In determining whether a petitioned-for 
separate unit is appropriate, the Board examines the level 
of interchangeŠboth temporary and permanentŠ

between the petitioned-for employees and the excluded 
employees.  See 
Burns & Roe
, 313 NLRB at 1308.  The 
sample of transfers into and out of the carpentry crew 
shows that from 1992 through 1999 six employees have 
transferred onto the carpentry crew from other positions, 
while eight have moved from the carpentry crew to other 

engineering department jobs.
3The Regional Director correctly relied on this evidence 
of permanent interchange in finding the petitioned-for 
unit inappropriate.  With the exception of the 1992 trans-
fer of a laborer to a junior carpenter position, all of the 
transfers concerned skilled positions.  Moreover, in the 7 

years covered by the Employer™s sampling, a total of 
fourteen transfers involving the carpentry crew were 
made.  This amounts to at least two transfers a year on a 
crew which currently stands 
at eighteen employees.  Us-
ing the current staffing level, over 10 percent of the car-
pentry crew was affected by permanent interchanges 
each year for 7 years. Given these examples of permanent interchange and 
the fact that members of th
e fabrication crew employ 
carpentry skills in building 
wooden platforms, fences, 
barricades, and gates, it is clear that there are non-
carpenters with the skills nece
ssary to perform the duties 
of the carpentry crew and carpenters with the skills nec-

essary to perform the duties of other crews.  The Board, 

in determining the appropriateness of separate craft units, 
has examined whether other employees have the same 
skills as the employees in the alleged skilled craft unit.  
 Lello, under whom the upholstery crew falls, is also responsible for the 
casino, hotel, pool/plumbing, and laborer crews. 
3 These numbers include an employee who temporarily transferred 
from the carpentry crew to the engineering crew. 
 MIRAGE CASINO-HOTEL 537See Burns & Roe
, 313 NLRB at 1308.  Apart from the 
fabrication crew and the casino engineers, there are at 
least 10 employees who had the skills used by the car-
penter crew and other crews in the engineering depart-
ment due to internal transfer
s.  That so many employees 
other than the petitioned-for carpenters both possess and 

use at least some level of carpentry skill does not com-

port with finding the petitioned-for unit appropriate. 
2.  Interaction with excluded employees 
Besides this material interchange, the carpenters have 
a high level of interaction and contact with the excluded 
employees.  Carpenters punch in and out on the same 
timeclocks used by the rest of the engineering depart-
ment.  The Petitioner™s witnesses testified that non-
carpenters often come into the carpentry shop to get sup-
plies and to use tools.  Carpenters also attend approxi-
mately 8 to 10 training sessions a year with other engi-
neering department employees.  Moreover, the carpenters 
are routinely scheduled with other engineering employ-
ees on mixed crews.  This occurs each night during the 
week on the regularly sche
duled preventative mainte-
nance crew and regularly throughout the year on room 
renovation crews. 
These facts led to the Regional Director™s conclusion 
that the Employer™s engineering department is function-
ally integrated, negating the appropriateness of a separate 
craft unit, and I agree with the Regional Director. 
D.  Bargaining History 
Finally, my colleagues place great reliance on what 
they consider to be a signifi
cant area practice of separate carpenter/upholsterer representation in the Las Vegas 
hotel industry.  The record shows that the Petitioner represents separate carpenter-related units at 22 other Las 
Vegas area casino-hotels.  Nevertheless, I agree with the 

Regional Director that this fact is simply not decisive.  
See, e.g., Washington Palm, Inc.
, 314 NLRB 1122, 1128 
(1994) (noting ﬁthe Board has held that where other rele-
vant factors predominate, th
e factor of area practice does 
not render an otherwise inappropriate unit, which con-
forms to area practice, an appropriate oneﬂ). 
First, it is clear from the r
ecord that the 22 hotels at which the Petitioner represents separate carpenter units 
does not constitute anywhere near a majority of the ho-
tels in the Las Vegas area.  
I am simply not prepared to 
consider the Petitioner™s success at convincing 22 em-
ployers to voluntarily recognize separate carpenter units 

as an overwhelming area practi
ce.  Moreover, even if the 
22 contracts could establish a pattern for bargaining in 
the Las Vegas area, the mere 
existence of such a pattern, 
particularly when created through voluntary recognition, does not prevent the Board from fulfilling its statutory 
duty to determine the appropriateness of the petitioned-
for unit. Second, the bargaining history at the Employer™s re-
lated facilities is markedly different.  Of the Employer™s 

sister casino-hotels with unionized engineering depart-
ments, two have wall-to-wall units and only one, the 
Golden Nugget, has a separate carpenters unit.  Based on 
these facts, I would accord the Petitioner™s evidence of area bargaining practice, little, if any, weight. 
In sum, the facts here do not support the unparalleled 
departure the majority has taken here.  The carpenters are 

not separately supervised, do not take part in a formal 
apprenticeship program, and are not required to be certi-
fied journeymen.  In addition, there is interchange with 

other departments at significant levels, overlapping du-
ties with other departments, and common policies, bene-
fits, and break areas.  These facts outweigh any others 
that tend to support the appropriateness of the petitioned-
for unit.  Accordingly, I would affirm the Regional Di-
rector.  